' On Petition for Rehearing.
Ewbank, J.
The petition for a rehearing challenges the sufficiency of the affidavit of residence which appellant filed with his complaint in the divorce proceeding. No such question was presented by appellant’s original brief, which stated that “with his petition he filed the required affidavit as to his residence.” A question not before presented to the court for consideration is not available as ground for asking a rehearing. Rule 22, Supreme Court; City of Evansville v. Senhenn (1897), 151 Ind. 42, 62, 47 N. E. 634, 51 N. E. 88, 41 L. R. A. 728, 68 Am. St. 218; Federal U. S. Co. v. Schlosser (1917), 66. Ind. App. 199, 211, 114 N. E. 875, 116 N. E. 759.
*384*383The petition asserts that, while the special finding expressly states that appellee “was never guilty of any *384fraud in the institution of said divorce or any other proceedings therein, either on the petition or the cross-complaint, and she never at any time committed any fraud upon the plaintiff nor upon the court, nor upon the jurisdiction of the court that entered said decree,” it also states other facts by which (appellant insists) “constructive fraud” on her part is shown. But where findings aré really in conflict they nullify each other, and, since the appellant has the burden affirmatively to establish that the judgment was obtained by fraud, he must be deemed to have failed to establish a right of action, under the findings quoted above. Inland Steel Co. v. Kiessling (1915), 183 Ind. 117, 119, 108 N. E. 232; Pittsburgh, etc., R. Co. v. Lightheiser (1906), 168 Ind. 438, 448, 78 N. E. 1033.
The petition for a rehearing is overruled.